Citation Nr: 1215328	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant has no active duty service; she served in the United States Army Reserves from November 1979 to November 1985.  Specifically, she had a period of, Initial Active Duty Training (IADT) from November 1979 to February 1980; Active Duty Training (ADT) from April to July 1980; and, another period of ADT from June 13, 1981 to June 27, 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which reopened the appellant's claims for service connection for bipolar disorder and schizophrenia and then denied service connection for those disabilities.  

In a March 2009 decision, the Board reopened the claim for service connection for a psychiatric disability and remanded for further development.   

The appellant testified before a Veterans Law Judge at the RO in September 2008.  A transcript of this testimony is associated with the claims file.  This Veterans Law Judge is no longer employed by the Board; the appellant was given the opportunity to request an additional hearing, but has not exercised that right.  

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

The case was previously in March 2009 and November 2009.  In each instance, it was remanded for additional development.  The requested development has been completed.  


FINDINGS OF FACT

1.  The appellant was a reservist with no periods of active duty service.

2.  The appellant had a period of ADT for 14 days from June 13, 1981 to June 27, 1981; evidence of record reveals outstanding performance during this period of ADT as evidenced by receipt of a letter of appreciation.

3.  Despite the appellant's report, there is no credible evidence of the manifestation of psychiatric symptoms during the period of ADT in 1981.

4.  The earliest credible evidence of record documenting psychiatric symptoms dates from 1983.  

5.  There are post-service diagnoses of bipolar disorder and schizophrenia with bipolar disorder being shown as the correct current diagnosis.  

6.  Service treatment records do not reveal any treatment for, or diagnosis of, any psychiatric disability during any period of ADT.  

7.  There are private medical opinions of record linking the appellant's bipolar disorder to her period of ADT; these opinions are of no probative value as they are based solely on inaccurate reports of the appellant's military, medial, and/or psychiatric history.  

8.  A VA medical opinion indicates that it is less likely than not that the appellant's current psychiatric disability is related to her period of ADT; this opinion is credible and probative.  





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2006 letter satisfied the duty to notify provisions, including the regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issue on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's service treatment records and private medical treatment records have been obtained.  VA has undertaken extensive development with respect to her periods of ADT.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination of the appellant was conducted and is adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Procedural History

The procedural history of the appellant's claim for service connection is somewhat complicated.  In April 2000, the appellant filed a claim of entitlement to service connection for schizophrenia and bipolar disorder.  The claims were denied in a June 2000 rating decision, which the appellant appealed to the Board.  

The appellant presented sworn testimony at a hearing before a Veterans Law Judge in April 2005.  In a June 2005 decision, the Board denied the claim for service connection for both psychiatric disabilities.  In October 2005, the she filed a Motion for Reconsideration with the Board; reconsideration was denied in a letter dated January 2006. 

A report from a private practitioner contained in a January 2006 letter from the appellant to the Board was deemed a claim to reopen her previously denied claim of entitlement to service connection for schizophrenia and bipolar disorder.  In a September 2006 rating decision, the RO reopened and denied the Appellant's claim.  The appellant appealed the denial.  

In September 2008, the appellant again presented sworn testimony during a hearing before another Veterans Law Judge.  In a March 2009 decision, the Board also reopened the appellant's claim.   

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The Board remanded the appeal for service connection for a psychiatric disability in March and November 2011 for additional development.  

Throughout the history of the claim, the appellant's claims have been treated as two separate issues; service connection for schizophrenia and service connection for bipolar disorder.  At the September 2008 hearing, however, the appellant withdrew her claim for service connection for schizophrenia.  

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability.  The Board will consider all of the Veteran's psychiatric diagnoses, as well as all of the evidence of record, including the evidence from the testimony at both Board hearings, in the resolution of the appeal.  

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active military service if the disability becomes manifest to a degree of 10 percent within the first year following a period active service for 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "psychosis" is defined as:  brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  

The presumption of service connection for a psychosis manifested within a year after active service applies only to periods of active duty and, accordingly, is not applicable in the appellant's case.  Paulson v. Brown, 7 Vet. App. 466   (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

A.  Periods of Service

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT, or for injury incurred during IDT.  

The presumption of soundness, presumption of aggravation, and service connection for presumptive diseases, do not apply for periods of ADT and IDT unless "veteran" status is attained for those periods of service.  That is, the reservist must first establish service connection for a disability on a direct basis.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

The evidence establishes that the appellant served in the United States Army Reserves from November 1979 to November 1985.  A copy of a Form DD 214 is of record and establishes that she had basic training from November 1979 to February 1980; this form specifically indicates that the type of separation was "release form ADT."  Service personnel records also establish that she went to advanced training (AIT) from April to July 1980; these records also identify this period of service as being ADT, and that she returned to reserve service at this time.  Finally, a letter of appreciation in her service personnel records indicates that she had a period of annual training (ADT) at Fort Benning, Georgia from June 13, 1981 to June 27, 1981.  

As established by the evidence of record, the appellant is not a veteran; she has no active military service; and she is not service-connected for a disability.  She is not entitled to the presumption of soundness, presumption of aggravation, and service connection for presumptive diseases.  

B.  Evidence and Analysis

The appellant's claim is that she developed a psychiatric disability as a result of her short period, 14 days, of ADT in June 1981.  She specifically asserts that during this period of ADT at Fort Benning, Georgia, she began to manifest psychotic symptoms.  She states that at this time she went on maneuvers in a swamp and that she became fearful of encountering snakes and sinkholes in the swamp.  She also reports that she developed a belief that the Army was trying to kill her by this training and that "aliens" must be involved.  She has made these assertions consistently in written statements as well as in her testimony at both Board hearings.

Available service treatment records relate to her initial period of ADT from November 1979 to February 1980.  There is no indication in any of these records of any complaints of, diagnosis of, or treatment for any psychiatric symptoms.  The November 1979 entrance examination report was negative for any complaints or diagnosis of any psychiatric disability.  

The earliest evidence showing a diagnosis of psychiatric disability appears in records dated in April 1983.  The appellant was admitted to a private hospital's mentally ill offender program for a period of approximately two weeks.  She had been arrested and charged in an attempted robbery of a restaurant because she believed that she was kidnapped and transported from planet Earth and the robbery would wake her up so she could return to Earth.  The diagnosis was chronic paranoid schizophrenia.  While some remission was obtained with treatment, the remission of the schizophrenia was "poor" on discharge.  Reports to the County Court indicated that she was presently competent to stand trial, but that at the time of the commission of the criminal offenses she was unable to distinguish right from wrong and appreciate the nature of her conduct because of her active psychotic symptoms.  Subsequent court records, a letter dated December 1996, confirms that the criminal charges were dismissed and the appellant was acquitted by reason of insanity.

A disability evaluation of the appellant was conducted in April 1986.  The appellant related a history of alcohol abuse in the 1970's.  She admitted her alcohol abuse in 1981, underwent a three-week residential program, and had not consumed alcohol since then.  She was employed as a state law enforcement investigator in the early 1980's.  In 1983 she reported she began feeling as though she was under the power of alien beings, had been transported to another planet, and was concerned that robots had replaced other people.  The diagnosis was bipolar affective disorder (history of manic episode, currently in remission) and history of alcohol abuse. 

A private medical report dated September 1986 indicated that the appellant required bi-weekly psychiatric treatment since March 1984 and that she had a second episode of mania in June 1986.  The diagnosis of the record was "bipolar manic depressive illness, mania."  This report also specifically noted that paranoid and delusional ideation was manifest in conjunction with her mania.  A June 1986 hospital discharge summary confirms hospitalization for her second manic episode of bipolar disorder.  She had another recurrence of bipolar affective disorder, mania, in September 1989. 

An April 1991 letter from a private psychiatrist is of record.  This letter indicates that the appellant was initially hospitalized and diagnosed with a psychiatric disorder in 1982.  The initial diagnosis was noted to be schizophrenia, but was subsequently changed to bipolar disorder.  She required regular treatment for her bipolar disorder and had several relapses of the disability, usually resulting from increases in her stress level. 

In a private intake summary dated in October 1991, she indicated that she had her first manic episode in 1982.  Treatment records from 1991 to 1994 indicate continued psychiatric treatment.  Interestingly, psychotic symptoms such as hallucinations are noted in some of the records despite the diagnosis being solely bipolar disorder.  

In a private progress note dated June 1995, she reported her first psychiatric break in 1983 when she believed she was transported to another planet by aliens. 

A letter dated in May 1998 from a private psychiatrist stated that he had been treating the appellant since 1991, and that her first psychotic episode occurred in 1982 in Vancouver, Washington. 

In June 1998, intake evaluation of the appellant was conducted by another private psychiatrist.  The history of the appellant's disorder was dated to approximately 1982 when the appellant became very delusional, believed she was kidnapped by aliens, and committed a robbery to escape them.  This evaluation report contains a detailed medical history indicating a family history of psychiatric disorders, including bipolar disorder and schizophrenia.  This family history of psychiatric illness is also noted in another private medical record dated March 1999.  

In a February 2000 letter, Dr. Broskie, a private psychiatrist, stated that she had treated the appellant since April 1999, and that her current diagnosis is Bipolar I, most recent episode mixed, severe.  She also noted the appellant was originally diagnosed with chronic undifferentiated schizophrenia, but that she was misdiagnosed, which frequently happens during the first episode of mania.  In a subsequent letter dated July 2000, this psychiatrist stated that the appellant, "by history, was at Fort Benning, Georgia in 1981.  Her experience there by history could have contributed to her emergent psychosis that began at that time."  

This medical opinion contained in the July 2000 letter is of no probative value.  It is couched in equivocal terms; it does not provide a rationale; it acknowledges that it is based solely on the reported history without documented symptoms; it indicates the presence of a psychosis which the prior letter indicates was a misdiagnosis of the appellant's symptoms of bipolar disorder on initial manifestation, which was documented to be several years after the period of ADT in 1981.  

As support for her claim, the appellant submitted a newspaper article written about her being a journalist in the Army Reserves in February 1980, and articles she wrote for her Reserve unit in September 1980 and January 1981 to support the proposition that she was an effective journalist in the reserves until she went to Fort Benning in the spring of 1981.  She also submitted color photographs of Fort Benning to show the swamps located there.  As well, she submitted an excerpt from the book "A Beautiful Mind," by Sylvia Nasar.  The excerpt indicates that several studies have shown that basic military training during peacetime can precipitate schizophrenia in individuals with a vulnerability to the illness. 

Also of record is a November 2001 letter from M. K., M.S., who is a counselor and therapist.  He stated that he had been treating the appellant since 1996, and indicated she had been discussing the emergence of her psychiatric symptomatology during her basic training at Fort Benning Georgia, in 1981.  He also noted that he had worked extensively with numerous veterans who similarly, under the stress of serving their country in the military, experienced serious psychotic symptoms.  Based on the appellant's history, he stated that service in the military also caused her serious psychotic symptoms.  

This letter does not account for the nature of the appellant's service at the time she alleges that she incurred her psychiatric disability.  It does not account for the fact that she was on a short period of ADT lasting only 14 days.  The appellant submitted the above letter with a statement in which she asserted that her psychiatric disability was "triggered by my experience at Fort Benning and Boot Camp there."  The evidence reveals this is an inaccurate representation of her service at that time.  The record clearly establishes that she participated in Basic Training (Boot Camp) from November 1979 to February 1980 and that she had advance training, AIT, from April to July 1980.  She has never asserted her claimed psychiatric disability was related to this service.  Rather, she has been adamant that her psychiatric disability was related to a short period of ADT in June 1981.  The record reveals that her military occupational specialty (MOS) was as a journalist.  A July 1981 letter of appreciation indicates that during her June 1981 ADT she had outstanding job performance as a military journalist with no indication of any abnormal performance being caused by the alleged psychiatric symptoms she claims manifested during this period of ADT.  

A letter dated appellant 2005 was submitted by a person who was also in the appellant's reserve unit.  The letter states that the appellant became "unstable, unbelievable, and very unproductive" during ADT at Fort Benning, Georgia in 1981.  This letter states that the appellant "withdrew and was not able to write anything," and that the instructors were constantly reminding people to be aware of snakes during maneuvers in the swamps.  This letter is directly refuted by the letter of appreciation in the service personnel records for this period of time which shows that the appellant had exemplary service as a journalist during this period of ADT.  

In April 2005, the appellant testified at a hearing before a Veterans Law Judge.  She testified that she underwent basic and AIT from November 1979 to February 1980. She also testified that she had a severe psychotic episode during a reservist weekend in February 1981 at Fort Benning during her first annual AIT.  She believed that lighted towers were communication stations to an alien mother ship.  She said swamp training also greatly contributed to that psychotic episode. 

In September 2005, an evaluation of the appellant by a private psychologist was conducted.  The diagnosis indicated was posttraumatic stress disorder (PTSD) and bipolar disorder with psychotic features.  The evaluator specifically related the diagnosis of PTSD to the appellant's "prolonged trauma of swamp training" in the spring of 1981."  In this report, and an October 2005 addendum, the psychologist essentially relates all the appellant's psychiatric disabilities to her stressor of swamp training.  Interestingly, these reports do not appear to be based on an accurate account of the appellant's military, medical, and psychiatric histories.  The evaluator appears to indicate that the appellant had 20 months of military service at the time of the 1981 ADT without acknowledging the nature of reserve service.  The appellant reported seeking help at a private mental hospital in 1983, which is a misrepresentation of the fact that she required psychiatric hospitalization for evaluation upon being arrested for armed robbery, and that she was acquitted of the offense by reason of insanity.  This evaluation and the medical addendum, are the only evidence of record indicating a diagnoses of PTSD, and are inconsistent with all other medical evidence of record, both VA and private, which does not show that a diagnosis of PTSD is warranted.  While some rationale for the expressed nexus is indicated, it is based upon an inaccurate account of the facts related to the documented manifestations of the appellant's mental illness.  Moreover, subsequent medical evidence such as the 2006 VA Compensation and Pension examination, indicate that a diagnosis of PTSD is not warranted.  

In August 2006, a VA examination of the appellant was conducted.  The examiner reviewed all of the evidence of record.  The appellant asserted her mental illness was due to her two week ADT in 1981.  She reported developing bizarre thoughts at that time that aliens were taking over the military and that she had been teleported to another planet.  She also reported "it was a frightening experience to be in maneuvers in a swamp."  The examiner noted her documented history of psychiatric symptoms and treatment dating back to 1983.  The diagnosis was bipolar disorder.  The examiner stated that the evidence of a single reported trauma of swamp training was insufficient for a diagnosis of PTSD, and that such a diagnosis was not warranted in light of the clear evidence of bipolar symptomatology.  The examiner stated that it is less likely than not that the single instance of such a stressor during ADT caused the serous psychiatric disturbances that the appellant experienced later in life.  It is more likely than not that she was experiencing some premorbid symptoms of her psychiatric illness at the time of her ADT training in 1981.  The examiner indicated that, rather than the stressor of the fear of swamp training causing a psychiatric disability, that the premorbid psychiatric disability heightened the appellant's feelings of fear in the training situation.

A February 2007 private psychology evaluation indicates diagnoses of bipolar disorder and anxiety disorder.  The psychologist specifically links the appellant's bipolar disorder to the stressor of swamp training.  The examiner specifically references evidence that the appellant was occupationally functional before 1981.  However, this does not account for evidence of record revealing that the Veteran had a history of substance abuse dating back prior to 1981 which would be evidence of impaired functioning.  Moreover, the medical opinion does not account for the appellant's family history of mental illness, nor does it account for the alleged cause of the appellant's bipolar disorder being stressors during ADT in 1981, but no documented psychiatric history of impairment manifesting until two years later in 1983.  

In September 2008, the appellant testified at a hearing before a second Veterans Law Judge.  Her testimony was essentially similar to her prior testimony and written statements.  To the extent that she reported additional psychiatric treatment by other providers, VA attempted to obtain the indicated records as indicated by the remand orders dated March and September 2009.  

It is the Board's responsibility to weigh and assess the credibility of the medical evidence of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Although the appellant submitted an article indicating that schizophrenia can be precipitated by peacetime military service, this article does not pertain to her or her psychiatric disorder at issue in any meaningful manner, and this evidence is consequently of no probative value.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514   (1998) (treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of the specific case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000).  Moreover, the evidence of record indicates that the initial diagnosis of schizophrenia was in error and that the appellant has an actual diagnosis of bipolar disorder which is often misdiagnosed as schizophrenia on the initial manifestation of a manic episode.  The evidence does not, in fact, demonstrate an actual supported current diagnosis of schizophrenia.  

The Board also places little weight on the appellant's unsubstantiated statements, given after she applied for VA benefits in 2000, since they appear to be somewhat self-serving and they are, at times, contradictory.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony). 

Most significantly, in several medical records from the 1980's to the late 1990's, the appellant indicated the earliest date that she had a psychotic episode was in 1982.  In the May 1998 letter from Dr. Schrader the appellant indicated her first psychotic episode was in 1982 in Vancouver, Washington; not at Fort Benning Georgia, in 1981, as she has at several other times alleged, including during both of her hearings.  In her application for VA benefits in April 2000, she said her psychiatric disorder began in April 1983 which happens to be the first date medical records provide a psychiatric diagnosis. 

The Board further finds the appellant's assertions of the onset of psychiatric symptoms during ADT in 1981 not credible in light of the contemporaneous evidence of record in the service personnel records.  The appellant, supported by a lay statement, indicates psychotic symptoms during ADT which rendered the appellant non-functional.  However, the service personnel records reveal outstanding performance during that ADT resulting in the appellant being awarded a letter of appreciation.  

There are private medical opinions of record linking the appellant's bipolar disorder to her period of ADT in 1981.  These opinions fail to account for the totality of the evidence of record including the long family history of psychiatric illness, the nature of the Veteran's short period of ADT, and the complete lack of any documented psychiatric symptoms from alleged onset during ADT in 1981 until some two years later, in 1983.  All of the medical opinions linking a current psychiatric disability to the period of ADT in 1981 are based upon the appellant's incomplete and inaccurate reports of her ADT and post-ADT history.  Accordingly, these opinions are not credible.  

The only credible medical opinion of record is that expressed in the VA examination which identifies the appellant's psychiatric disability as being pre-morbid to ADT and not caused by any event during ADT.  There is no credible evidence of any psychiatric symptoms during the period of ADT in question and the appellant is not entitled to any presumption of soundness, aggravation, or entitlement to service connection for the presumptive disease of a psychosis for her period of ADT.    

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for an acquired psychiatric disability is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


